DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/20 has been entered.
 
Response to Amendment
	Claims 1-9, 11, and 14-19 are currently pending.  Claims 10, 12, 13, and 20-29 are cancelled.  The amended claim 1 does overcome the previously stated 103 rejections.  However, upon further consideration, claims 1-9, 11, and 14-19 are rejected under the following new 103 rejections.  

Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 depends on cancelled claim 10.  Claim 11 is construed as being dependent on claim 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nanno et al (US 2006/0188778) in view of Choi et al (US 2009/0136851).
Regarding claims 1-9, 14, and 17-19, Nanno et al discloses a nonaqueous secondary battery (lithium ion battery) comprising a negative electrode having a negative electrode active material (anode active material); wherein the negative electrode active material can reversibly charge or discharge lithium ions by intercalating (inserting) the lithium ions to the active material and deintercalating (removing) the lithium ions from the active material, wherein the negative electrode active material consists of SnO (metalloid material including a metal oxide), wherein the negative electrode active material comprises a plurality of secondary particles (clusters of active material); a coating (stretchable coating material) that covers (surrounds) the whole surface of the secondary particles, wherein the coating is formed of a polymer that has elasticity and has flexibility and stretchability sufficient to avoid damage and separation from the surface of the negative electrode active material, regardless of the volume change in the negative electrode active material while charging and discharging of the non-aqueous electrolyte secondary battery; and a binder that is arranged to bind the 
However, Nanno et al does not expressly teach a binder material including carboxymethyl cellulose (claim 1).  
Choi et al discloses high strength polymer that may act as a binder, and may be selected from polyamide imide, polyimide, …, carboxy methyl cellulose, … ([0037]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nanno negative electrode to include a binder including carboxy methyl cellulose in order to utilize a binder that is a high strength polymer which improves cycle life characteristics and achieves maximization of electrode utilization ([0037]).  In addition, the selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use carboxy methyl cellulose.
Examiner’s note:  the Office takes the position that the Nanno coating inherently prevents the active material from cracking during charging of the battery by maintaining the surrounding of each of the plurality of clusters when the active material expands and during discharging of the battery by exerting compressive forces to the active material surrounded by the stretchable coating material in each of the plurality of clusters when the active material shrinks; and wherein the stretchable coating material is further arranged to prevent a detachment of active material from an electrode containing the active material and a delamination of the electrode. 

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nanno/Choi negative electrode active material to include a combination of the active material and the coating material that consists of 2% to 60% of the coating material by weight because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The amount of coating material is a result effective variable of optimizing the charge-discharge cycle characteristic of the battery.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)). There is no evidence of criticality of the claimed amount of coating material.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nanno et al in view of Choi et al as applied to claim 1 above, and further in view of Hwang et al (US 2009/0297945).
However, Nanno et al as modified by Choi et al does not expressly teach a polymer that includes at least one of polyimide, polyamide, and polyimide-amide (claim 11).
Hwang et al teaches the concept of coating negative electrode active material particles “110” (anode active material) with a film “130” (stretchable coating material) 
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Hwang et al indicates that polyimide is a suitable material for use as a coating for negative electrode active material particles.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use polyimide.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nanno et al in view of Choi et al as applied to claim 1 above, and further in view of Iida et al (US 2016/0372749).
However, Nanno et al as modified by Choi et al does not expressly teach a metal oxide including at least one of SnO2, Sb2O3, MnO, Co3O4, Fe2O3, NiO, and ZnO (claim 14); or a metal sulfide including at least one of SnS, SnS2, Sb2S3, CoS, FeS, and NiS (claim 15).  
lida et al discloses examples of oxides which can be used as the negative electrode active material (anode active material) including SnO, SnO2, Sb2O3, Fe2O3; and examples of sulfides which can be used as a negative electrode active material including FeS, SnS, SnS2, and Sb2S3 (para. [0121],[0122]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of lida et 2, Sb2O3, Fe2O3, FeS, SnS, SnS2, and Sb2S3 are suitable materials for use as an anode active material. The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07). As such, it would be obvious to use SnO2, Sb2O3, Fe2O3, FeS, SnS, SnS2, or Sb2S3.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/28/20, with respect to the rejection(s) of claim(s) 1-9, 11, and 14-19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new ground(s) of rejection are made in view of Nanno et al and Choi et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729